Citation Nr: 0931171	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a vision 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The record reflects that the Veteran was scheduled for a 
hearing before a Veterans Law Judge in Washington, DC, in May 
2009, but that he failed to report for the hearing.

The issues of entitlement to service connection for a lumbar 
spine disability, bilateral knee disability and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate current 
impaired hearing in either ear for VA purposes.

2.  There is no competent medical evidence establishing that 
the Veteran is currently diagnosed with an eye disorder for 
VA purposes that is etiologically related to his active 
service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.   Service connection for a vision disability is not 
warranted. 38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Complete VCAA-compliant notice was sent in May 2004 and March 
2006 and the claims were readjudicated in a November 2006 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence. The Veteran has been afforded 
an appropriate VA medical examination in support of his claim 
for service connection for a hearing disability.  
Solicitation of a medical opinion is not necessary with 
regard to his claim for a vision disability because (as 
discussed below) there is no evidence indicating that the 
claimed disorder may be associated with an established event, 
injury, or disease in service.  See 38 C.F.R. § 
3.159(c)(4)(C); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.  

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. 
§ 1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Bilateral Hearing Loss

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).

The Veteran is seeking service connection for bilateral 
hearing loss, which he contends is due to noise exposure in 
service.  He reports that he was exposed to bombs, grenades 
and gun fire during service.  As noted below, the service 
treatment records document that the Veteran was treated for a 
blast injury.  The Board accepts the Veteran's contention of 
noise exposure in service.

Audiometer readings at the Veteran's service entrance 
examination in May 1979 showed pure tone thresholds in the 
right ear were 5, 5, 0, 5, and 10 db at 500, 1000, 2000, 
3000, and 4000 Hz, respectively.  In the left ear, pure tone 
thresholds were 5, 5, 10, 10, and 20 db at the same 
respective frequencies.  

Service treatment records dated in January 1982 show that the 
Veteran received treatment for a blast injury which resulted 
in a perforated tympanic membrane of the left ear with 
decreased hearing loss. 

On audiometric examination in April 1989 (conducted in 
conjunction with enlistment in the Army Reserves), pure tone 
thresholds in the right ear were 0, 0, 0, 5, and 15 db at 
500, 1000, 2000, 3000 and 4000 Hz, respectively.  In the left 
ear, pure tone thresholds were 10, 10, 20, 15, and 25 db at 
the same respective frequencies. 

The Veteran underwent a VA audiolgoical evaluation in August 
2004.  Results of pure tone air and bone conduction 
thresholds were consistent with hearing within normal limits 
through 3000 Hz dipping to mild levels at 4000 Hz recovering 
to hearing within normal limits thereafter and an essentially 
mild to moderate to a severe sonsorineural hearing loss in 
the left ear.

A VA ENT evaluation conducted in August 2004.  The Veteran 
reported a history of sound trauma during his active duty 
service.  Examination of the left ear revealed a healed scar 
with no effusion.  The physician noted that recent audio 
demonstrated left ear asymmetric sensorineural hearing loss 
and that the Veteran was being set up for hearing aids.    
The physician concluded that the hearing loss was likely due 
to trauma.  

The Veteran underwent a VA auditory brainstem response 
evaluation in September 2004 due to asymmetric hearing loss 
(worse in the left ear).  It was noted that all absolute and 
interpeak latencies were within normal limits with a normal 
auditory brain-stem response.   

A VA audiological examination conducted in August 2005 
revealed that the results obtained were not reliable and 
should not be used for rating purposes.

The Veteran underwent a VA audiology examination in November 
2005.  The audiologist stated that he had reviewed the 
Veteran's claims file and highlighted pertinent service 
treatment records and post-service medical treatment records.  
The Veteran reported decreased hearing in the left ear 
following a blast/exposure in service.  He reported no post-
service noise exposure.
     
Audiometric testing revealed pure tone thresholds in the 
right ear were 20, 15, 5, 10, 15 db at 500, 1000, 2000, 3000, 
and 4000 Hz, respectively.  In the left ear, pure tone 
thresholds were 20, 15, 15, 20, and 30 db at the same 
respective frequencies. Maryland CNC word list speech 
recognition scores were recorded as 96 percent in the right 
ear and as 94 percent in the left ear.  The diagnoses were 
clinically normal right ear and left ear hearing loss not 
disabling under 38 C.F.R. § 3.385. 

In order for the Veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Board 
acknowledges that the Veteran was subjected to a blast injury 
during service and that a VA physician in August 2004 
concluded that the left ear hearing loss was due to the blast 
injury.  The Board notes, however, that current VA 
audiological testing shows that Veteran's right ear hearing 
as normal and that although the Veteran has some level of 
hearing loss in the left ear such hearing loss is not 
considered disabling for VA purposes under 38 C.F.R. § 3.385.  
Therefore, the Veteran's claim for service-connected 
disability benefits for hearing loss cannot be granted.

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for hearing loss. Therefore, the 
benefit-of-the-doubt doctrine does not apply, and his appeal 
must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

Vision Disability

The Veteran maintains he currently suffers from a vision 
disablity that is etiologically related to active.  He 
reported that during service a foreign object was removed 
from his left eye and that he has blurry vision.  

The Veteran's service entrance examination indicates visual 
acuity of 20/30 in the right eye and 20/20 in the left.  No 
other disability of the eye was noted.  A vision examination 
conducted in October 1982 showed a diagnosis of astigmatism.  
A December 1982 service treatment record shows that the 
Veteran complained of pain in the right side of his head 
secondary to trauma.  His visual acuity was noted to be good 
for reading.  He was diagnosed as having a contusion. Also, 
as noted above, the Veteran's service treatment records 
document that he suffered a blast injury in January 1982.  
Those records fail to document an injury to either eye.  
Enlistment examination for the Army Reserves conducted in 
April 1989 shows right vision of 20/50, corrected to 20/25 
and left vision of 20/25, corrected to 20/25.

Post-service VA treatment records show a diagnosis of 
refractive error and that corrective lenses were prescribed.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.

The Board finds that service connection for refractive error 
is not warranted as it is not a disease or injury within the 
meaning of applicable legislation, as discussed above.  The 
Veteran's allegations of a foreign object being removed from 
his eye are not documented in the service treatment records; 
however, even assuming that such an injury did occur during 
service there is no diagnosis of a disability for VA purposes 
and the Board cannot grant service connection.  Accordingly, 
service connection for a vision disability is denied. 

The Veteran is competent to attest to his observations of his 
disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to render an opinion that he currently has a vision 
disability related to service because he does not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a hearing disability is denied. 

Service connection for a vision disability is denied.


REMAND

Before addressing the merits of the remaining claims for 
service connection for a lumbar spine disability, a bilateral 
knee disability and PTSD, the Board finds that additional 
development of the evidence is required.
 
The Veteran contends that he has a lumbar spine and bilateral 
knee disability due to an injury that was incurred during 
active service.  The Veteran's service treatment records 
confirm treatment for low back pain after he fell down a 
flight of stairs.  The Veteran has also referenced stress to 
his knees and back while doing parachute jumps in service.  
Service records show he was awarded the parachute badge.
   
The Veteran underwent a VA examination of the knees and back 
in July 2005 and was diagnosed as having multilevel 
degenerative disc disease of the lumbosacral spine with 
herniated nucleus pulposus and neural foraminal stenosis at 
L5-S1 and bilateral patello-femoral syndrome, but the 
examiner did not provide a nexus opinion as no c-file was 
available.  The examiner concluded that he could not resolve 
the issues without resort to mere speculation.  

The RO arranged for the Veteran to undergo another VA 
examination in November 2005, but the Veteran failed to 
report for the examination.  The Veteran's representative has 
suggested that the Veteran might not have been properly 
notified of this examination and requested that the Veteran 
be afforded the opportunity to report for another VA 
examination.  Thus, the Board finds that the Veteran should 
be scheduled for a VA orthopedic examination to determine the 
etiology of any currently diagnosed lumbar spine disability 
and knee disability.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

With respect to the claim for service connection for PTSD, 
the medical evidence of records shows that the Veteran is 
currently diagnosed as having PTSD.

The Veteran reports that while he was stationed at Fort 
Bragg, North Carolina in 1980 or 1981, he was involved in a 
training exercise with ammunition and that he conducted a 
raid and a soldier from Alfa or Charlie company was shot and 
killed when he went in front of the firing line.  The Veteran 
believes that he was the one who shot the soldier.  He also 
reported that while he was stationed in Korea in May 1982 to 
June 1983, he returned dead bodies to North Korea and while 
doing so he had to uncover the faces.  He contends that as a 
result of these experiences he had continued nightmares and 
flashbacks.  

The Veteran's in-service stressor statements have not been 
corroborated.  Accordingly, the Veteran's stressor statements 
with the corresponding dates should be sent to the US Army 
and Joint Services Records Research Center (JSRRC) for 
corroboration.

In a September 2008 statement, a social worker noted that the 
Veteran has received treatment for PTSD from two 
psychologists at the New York Health Care System in Brooklyn.  
Any additional records from this facility that is pertinent 
to the Veteran's claim should be obtained.   

In addition, the claims file includes two lay statements 
written in Spanish with no accompanying certified English 
translation.  On remand, these statements should be 
translated to English.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination in conjunction with 
his claims for service connection for a 
lumbar spine disability and a bilateral 
knee disability.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with completion of 
the examination report.  All indicated 
tests and studies should be performed.  
The examiner should offer an opinion as to 
the etiology of any current lumbar spine 
and knee disability.  The examiner should 
state whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any currently diagnosed lumbar spine 
and knee disability had its onset during 
active service. 

2.  The RO should obtain all outstanding 
records of evaluation and/or treatment for 
PTSD from the Brooklyn VA New York 
Healthcare System.

3.  The RO should translate all pertinent 
items of evidence written in Spanish into 
English.

4.  The RO should review the file and 
prepare a summary of the Veteran's 
stressors along with dates provided. The 
RO should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the Veteran's 
asserted in-service stressors.

5.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination. The claims folder must be 
made available to the examiner. If the 
Veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the PTSD is 
the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

6.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims of service connection for 
a lumbar spine disability, a bilateral 
knee disability and for PTSD.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


